Exhibit 10.2

 

EXECUTION VERSION

 

 


CUSTODIAL AGREEMENT

 

among

AMAC CDO FUNDING I,

Seller,

BANK OF AMERICA, N.A.

and

BANC OF AMERICA SECURITIES LLC,

Buyers,

and

LASALLE BANK NATIONAL ASSOCIATION,

Custodian, Securities Intermediary and Bank

 

Dated: March 29, 2006

 


 





 


--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

1.

Definitions

1

2.

Cash Management Account

5

3.

Securities Accounts; Delivery of Assets and Purchased Asset File

6

4.

Collateral Receipt; Purchased Asset Schedule and Exception Report; Trust Receipt

14

5.

Obligations of Custodian

15

6.

No Adverse Interest of Custodian

17

7.

Release of Purchased Securities; Hypothecation

17

8.

Release of Purchased Loans

18

9.

Fees and Expenses of Custodian

19

10.

Removal or Resignation of Custodian

19

11.

Examination of Purchased Asset Files

20

12.

Insurance of Custodian

20

13.

Representations and Warranties

20

14.

Statements and Reporting

21

15.

Indemnification of Custodian

22

16.

Reliance of Custodian

23

17.

Term of Custodial Agreement

23

18.

Governing Law; WAIVER OF JURY TRIAL; SUBMISSION TO JURISDICTION; WAIVERS

24

19.

Authorized Representatives

25

20.

Amendment

25

21.

Cumulative Rights

25

22.

Binding Upon Successors

25

23.

Entire Agreement; Severability

26

24.

Execution In Counterparts

26

25.

Tax Reports

26

26.

Copies of Loan Documents

26

27.

Notices

26

 

i



 


--------------------------------------------------------------------------------

 

 

ANNEXES

Annex 1

-

Purchased Asset Schedule

 

Annex 2

-

Trust Receipt

 

Annex 3

-

Collateral Receipt

 

Annex 4

-

Confirmation

 

Annex 5

-

Authorized Representatives of Buyers

 

Annex 6

-

Authorized Representatives of Seller

 

Annex 7

-

Authorized Representatives of Custodian

 

Annex 8

-

Form of Aggregate Collateral Report

 

Annex 9

-

Form of Request for Release and Receipt

 

Annex 10

-

Form of Attorney’s Bailee Letter

 

Annex 11

-

Form of Transmittal Letter Third Party Purchaser

 

Annex 12

-

Form of Transmittal Letter Custodian/Trustee/Agency

Annex 13

-

Form of Bailee Agreement

 

Annex 14

-

Form of Lost Note Affidavit

 

Annex 15

-

Review Procedures

 

Annex 16

-

Form of Custodial Delivery Certificate

 

Annex 17

-

Fee Agreement

 

 

 

ii



 


--------------------------------------------------------------------------------

 

CUSTODIAL AGREEMENT

CUSTODIAL AGREEMENT (this “Custodial Agreement”), dated as of March 29, 2006,
made by and among AMAC CDO FUNDING I, a Cayman Islands exempted company
(“Seller”), BANK OF AMERICA, N.A., a national banking association organized
under the laws of the United States (“BANA”) and BANC OF AMERICA SECURITIES LLC,
a limited liability company organized under the laws of Delaware (“BAS”, and
together with the BANA, “Buyers”, each a “Buyer”), and LASALLE BANK NATIONAL
ASSOCIATION, as securities intermediary (in such capacity, “Securities
Intermediary”), as bank (in such capacity, the “Bank”) and as Custodian (in such
capacity together with its capacities as Securities Intermediary and Bank,
collectively, the “Custodian”) pursuant to the Repurchase Agreement referred to
below.

RECITALS

Seller and Buyers are parties to the Master Repurchase Agreement, dated as of
March 29, 2006 (as amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Repurchase Agreement”), pursuant to which each
Buyer has agreed, subject to the terms and conditions of the Repurchase
Agreement, to purchase certain Eligible Loans and Eligible Securities and to
hold the Purchased Assets together with Proceeds and other Collateral (as
defined in the Repurchase Agreement), property or interests. The parties hereto
agree as follows:

1.

Definitions

Unless otherwise defined herein, terms defined in the Repurchase Agreement shall
have their respective assigned meanings when used herein. As used herein, the
following capitalized terms shall have the respective meanings set forth below
(all terms defined in this Custodial Agreement or in the Repurchase Agreement in
the singular shall have the same meanings when used in the plural and vice
versa). All references to “Buyer” or “Buyers” shall be construed to refer to the
applicable Buyer severally or to all of Buyers jointly, as the context may
require.

“Acceptable Attorney” means, any attorney-at-law to which Custodian has sent an
Attorney’s Bailee Letter, except for an attorney whom Buyer has notified
Custodian and Seller is not reasonably satisfactory to Buyer.

“Aggregate Collateral Report” means, with respect to the Purchased Assets, and
the related Remittance Dates, the monthly statement prepared by Custodian on an
aggregate basis pursuant to Section 14.3 hereof, including the information
indicated in Part I of Annex 8 hereto from the Purchased Securities distribution
date statements and the monthly remittance reports with respect to the Purchased
Loans received from Seller or the servicer of the Purchased Loans, respectively.

“Attorney’s Bailee Letter” means a letter substantially in the form of Annex 10
to this Custodial Agreement.

“Authorized Representative” shall have the meaning specified in Section 19
hereof.

 

 





 


--------------------------------------------------------------------------------

 

“Bailee” shall mean, with respect to any Transaction involving Table Funded
Purchased Loans, an entity satisfactory to the Buyer in its sole discretion
(which may be a title company, escrow company or attorney in accordance with
local law and practice in the jurisdiction where the related Table Funded
Purchased Loan is being originated).

“Bailee Agreement” shall mean a bailee agreement, substantially in the form
attached as Annex 13 hereto, executed and delivered by a duly authorized officer
of each of the parties thereto.

“Buyers’ Account” shall have the meaning specified in Section 3.1 hereof.

“Cash Flow Report” shall mean, with respect to the Purchased Assets, the
statement prepared for each Remittance Date by Custodian pursuant to Section
14.2 hereof including the information indicated in Part II of Annex 8 from the
Purchased Securities distribution date statements and the monthly remittance
reports with respect to the Purchased Loans received by Custodian.

“Cash Management Account” shall have the meaning specified in Section 2.1
hereof.

“Collateral Receipt” shall mean the certificate executed by Seller in connection
with the purchase of a Purchased Asset by Buyer to be held by Custodian pursuant
to this Custodial Agreement, a form of which is attached as Annex 3 hereto.

“Confirmation” shall mean a Confirmation in the form annexed hereto as Annex 4
delivered to Buyer by Securities Intermediary covering all of the Purchased
Assets credited to Buyers’ Account.

“Custodial Delivery Failure” shall have the meaning specified in Section 15.2
hereof.

“Custodial Delivery Certificate” shall mean the certificate executed by Seller
in connection with the purchase of a Purchased Asset by Buyer to be held by
Custodian pursuant to this Custodial Agreement, a form of which is attached as
Annex 16 hereto.

“Custodian” means Custodian, Bank and Securities Intermediary. Any reference to
Custodian as Custodian, as Bank or as Securities Intermediary does not limit the
obligations of Custodian to the stated capacity.

“Eligible Account” shall mean an account that is any of the following: (i)
maintained with a depository institution or trust company whose (A) commercial
paper, short-term unsecured debt obligations, or other short-term deposits are
rated at least A-1, in the case of Standard & Poor’s, and if rated by Moody’s,
P-1 (or its equivalent), if the deposits are to be held in the account for 30
days or less, or (B) long-term unsecured debt obligations are rated at least A,
in the case of Standard & Poor’s, and if rated by Moody’s, A2 (or its
equivalent), if the deposits are to be held in the account more than 30 days; or
(ii) a segregated trust account or accounts maintained with the corporate trust
department of a federal depository institution or state chartered depository
institution or trust company subject to regulations regarding fiduciary funds on
deposit, having in either case combined capital and surplus of at least
$50,000,000 and subject to supervision or examination by federal or state
authority; or (iii) an account or accounts of a depository institution otherwise
mutually acceptable to Buyers and Seller.

 

 

2



 


--------------------------------------------------------------------------------

 

“Exception” shall mean with respect to any Purchased Asset, any of the
following: (i) the failure to deliver any Purchased Asset as provided in
Sections 3.4, 3.5 or 3.7, (ii) the failure to deliver any item specified in
Sections 3.7 with respect to any Purchased Asset File, (iii) any Purchased
Security with respect to which Custodian receives written notice of an “adverse
claim” (as defined in Section 8-102 of the UCC), lien on or security interest in
favor of a Person other than Buyer with respect to such Purchased Security and
(iv) any Purchased Loan with respect to which Custodian receives written notice
of a lien on or security interest in favor of a Person other than Buyer with
respect to such Purchased Loan.

“Last Endorsee” shall have the meaning specified in Section 3.7 hereof.

“Officer’s Certificate” shall mean a certificate signed by an Authorized
Representative of the Person delivering such certificate and delivered as
required by this Custodial Agreement.

“Permitted Investments” shall mean any one or more of the obligations and
securities listed below that provide in the case of the investment of funds in
the Cash Management Account for a date of maturity not later than the Business
Day prior to the date on which payments are required to be made out of the Cash
Management Account pursuant to the Repurchase Agreement:

(i)           direct obligations of, and obligations fully guaranteed by, the
United States of America, or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;

(ii)          federal funds, demand and time deposits in, certificates of
deposits of, or banker’s acceptances issued by, any depository institution or
trust company incorporated or organized under the laws of the United States of
America or any state thereof and subject to supervision and examination by
federal and/or state banking authorities, the commercial paper or other
short-term debt obligations of such depository institution or trust company (or,
in the case of a depository institution or trust company which is the principal
subsidiary of a holding company, the commercial paper or other short-term debt
obligations of such holding company) of which has the Required Rating;

(iii)        general obligations of or obligations guaranteed by any state of
the United States of America or the District of Columbia that have the Required
Rating for long-term debt ratings;

(iv)         commercial or finance company paper (including both
non-interest-bearing discount obligations and interest-bearing obligations
payable on demand or on a specified date but not more 270 days after the date of
issuance thereof) that has the Required Rating for short-term debt;

(v)          repurchase obligations with respect to any security described in
clause (i) above entered into with a depository institution or trust company
(acting as principal) meeting the rating standards described in clause (ii)
above and having maturities of not more than 365 days;

 

 

3



 


--------------------------------------------------------------------------------

 

(vi)         units of taxable money market funds, which funds seek to maintain a
constant asset value and are rated in the highest rating category without regard
to “+” or “(“ designations assigned to money market funds by Standard & Poor’s
and, if rated by Moody’s, by Moody’s; and

 

(vii)

any other obligation or security acceptable to Buyers and Seller;

provided, however, that no such instrument shall be a Permitted Investment if
such instrument evidences a right to receive either (A) only interest payments
with respect to the obligations underlying such instrument, or (B) both
principal and interest payments derived from obligations underlying such
instrument and the principal and interest payments with respect to such
instrument provide a yield to maturity of greater than 120% of the yield to
maturity at par of such underlying obligations.

“Proceeds” shall mean whatever is receivable or received when Collateral or
proceeds, or any part thereof, are sold, collected on, exchanged or otherwise
disposed of, whether such disposition is voluntary or involuntary, and includes,
without limitation, all rights to payment.

“Purchased Asset File” shall mean, as to each Purchased Security, those
documents listed in Section 3.6 of this Custodial Agreement that are delivered
to Buyer or which at any time come into the possession of Buyer and, as to each
Purchased Loan, those documents listed in Section 3.7 of this Custodial
Agreement that are delivered to Custodian or which at any time come into the
possession of Custodian.

“Purchased Asset File Checklist” shall mean a listing of those documents listed
in Section 3 of this Custodial Agreement which identifies which of said
documents are delivered by Seller to Custodian with respect to each Purchased
Asset.

“Purchased Asset Schedule” shall mean a list of Purchased Assets to be purchased
pursuant to the Repurchase Agreement on the related Purchase Date, attached to a
Collateral Receipt, setting forth, as to each Purchased Asset, the applicable
information specified on Annex 1 to this Custodial Agreement.

“Purchased Asset Schedule and Exception Report” means a list of Purchased Assets
delivered by Custodian to Buyer, reflecting the Purchased Assets held by
Custodian for the benefit of Buyer, which includes codes indicating any
Exceptions with respect to each Purchased Asset listed thereon. Each Purchased
Asset Schedule and Exception Report shall set forth (a) the Purchased Assets
being purchased by Buyer on any applicable Purchase Date as well as the
Purchased Assets previously purchased by Buyer and held by Custodian hereunder,
and (b) all Exceptions with respect thereto, with any updates thereto from the
time last delivered. Such report shall list all Purchased Assets under Section
3.

“Request for Release and Receipt” means a written request in substantially the
form of Annex 9 to this Custodial Agreement.

“Required Rating” shall mean, for purposes of the definition of “Permitted
Investment”, with respect to commercial paper, short-term debt obligations, or
other short-term deposits, at least A-1, in the case of Standard & Poor’s, and
if rated by Moody’s, P-1 (or its equivalent), if the

 

4



 


--------------------------------------------------------------------------------

 

Permitted Investments are to mature in 30 days or less, or with respect to
long-term unsecured debt obligations, at least A, in the case of Standard &
Poor’s, and if rated by Moody’s, A1 (or its equivalent), if the Permitted
Investments are to mature in more than 30 days, provided that no Permitted
Investment, if downgraded, shall be required to be sold, except if the remaining
term to maturity at the time of such downgrading is greater than 30 days.

“Review Procedures” shall have the meaning specified in Section 4.3.

“Scheduled Foreclosure Date” shall have the meaning specified in Section 8.5
hereof.

“Securities Intermediary” shall mean Custodian acting as a “securities
intermediary” as such term is defined in the UCC.

“Seller’s Account” shall have the meaning specified in Section 3.2 hereof.

“Transmittal Letter” shall mean a letter substantially in the form of Annex 11
or Annex 12 hereto, as applicable.

“Trust Receipt” shall mean a Trust Receipt in the form annexed hereto as Annex 2
delivered to Buyer by Custodian covering the Purchased Assets subject to this
Custodial Agreement from time to time, as reflected on the Purchased Asset
Schedule and Exception Report attached thereto in accordance with Section 4.5.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect on the date hereof in the State of New York; provided that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection.

2.

Cash Management Account

2.1          On the date of execution of this Custodial Agreement, the Bank
shall establish and maintain an account (the “Cash Management Account”) held in
trust for the benefit of Buyers. The Cash Management Account shall be an
Eligible Account under the sole dominion and control of Buyers and Buyers shall
be deemed the “customer” of such account. The Bank shall deposit in the Cash
Management Account, when received or as otherwise required hereunder, all
amounts received by the Bank with respect to all Purchased Assets subject to
this Custodial Agreement and any other amounts required to be deposited in the
Cash Management Account as provided by this Custodial Agreement. If the Bank
shall deposit in the Cash Management Account any amount not required to be
deposited therein, it may at any time withdraw such amount from the Cash
Management Account, any provision herein to the contrary notwithstanding. The
Bank shall apply funds on deposit in the Cash Management Account in accordance
with Section 4 of the Repurchase Agreement or, subject to terms of the
Repurchase Agreement and this Custodial Agreement, as otherwise directed by
Buyers.

 

 

5



 


--------------------------------------------------------------------------------

 

2.2          Notwithstanding any other provisions contained herein, Custodian
shall be entitled to withdraw from the Cash Management Account, prior to any
distribution to Buyers or Seller on any Remittance Date, (i) the fee of the
Bank, as set forth in a separate agreement between Seller and Bank, and (ii) any
amount that is due and payable, or any amount, cost or expense that is
reimbursable pursuant to this Custodial Agreement to the Bank or any of its
directors, officers, employees, agent.

2.3          Seller shall direct Bank in writing to invest and reinvest any
balance in the Cash Management Account from time to time in Permitted
Investments; provided, however, that (i) the maturity of the Permitted
Investments on deposit therein shall be at the discretion of Seller, but in any
event no later than the Business Day immediately preceding the date on which
such funds are required to be withdrawn therefrom pursuant to the Repurchase
Agreement, (ii) after Custodian has received written notice from Buyers that an
Event of Default has occurred and is continuing, Seller shall not have any right
to direct investment of the balance in the Cash Management Account, and (iii)
all such Permitted Investments shall be held in the name of Custodian as
Securities Intermediary for the benefit of Buyers. Buyers and Custodian shall
have no liability for any loss in investments of funds in the Cash Management
Account that are invested in Permitted Investments (unless, in the case of Bank,
invested contrary to written direction). All interest paid or other earnings on
the Permitted Investments of funds deposited into the Cash Management Account
shall be deposited into the Cash Management Account. Seller shall include all
earnings on the Cash Management Account as income of Seller for federal and
applicable state tax purposes.

2.4          The parties hereto acknowledge and agree that the Cash Management
Account is, and shall be, maintained as a “securities account”, as such term is
defined in §8-501 of the UCC. Notwithstanding any other provision of this
Custodial Agreement, if at any time the Bank receives an instruction or order
from Buyers directing the disposition of funds in the Cash Management Account it
will comply with such instruction or order without further consent of Seller or
any other person. It is the intention of the parties that the perfection and
priority of Buyers’ security interest hereunder shall be governed by the UCC in
the State of New York.

2.5          CharterMac Mortgage Capital Corporation shall have the right to
access, and Bank shall make available to CharterMac Mortgage Capital
Corporation, information regarding the Cash Management Account through the
internet.

3.            SECURITIES ACCOUNTS; DELIVERY OF ASSETS AND PURCHASED ASSET FILE

3.1          Buyers direct Securities Intermediary to establish a “securities
account” (as defined in Section 8-501 of the UCC) entitled “Bank of America,
N.A./Banc of America Securities LLC – Buyers’ Repurchase Account” or such other
variation thereof as Buyers may direct which shall be the same account as the
Cash Management Account (the “Buyers’ Account”). Buyers shall be the
“entitlement holder” (as defined in Section 8-102 of the UCC) with respect to
Buyers’ Account and each item of property credited to or otherwise held in
Buyers’ Account.

 

 

6



 


--------------------------------------------------------------------------------

 

3.2          Seller directs Securities Intermediary to establish a “securities
account” (as defined in Section 8-501 of the UCC) entitled “AMAC CDO Funding I--
Seller’s Repurchase Account” or such other variation thereof as Seller may
direct (the “Seller’s Account”). Seller shall be the “entitlement holder” (as
defined in Section 8-102 of the UCC) with respect to Seller’s Account and each
item of property credited to or otherwise held in Seller’s Account.

3.3          Buyers, Seller and Securities Intermediary agree and elect that all
securities, security entitlements, security certificates, instruments, cash, or
any other property or proceeds of any of the foregoing delivered to or held by
Securities Intermediary pursuant to this Custodial Agreement shall be “financial
assets” and “investment property” (as defined in Section 8-501 of the UCC). The
parties acknowledge that Custodian is a commercial bank acting as Custodian for
Buyers as customers in connection with the securities contracts contemplated by
this Custodial Agreement, and that each Buyer is a “financial institution”
within the meaning of Section 101 of the federal Bankruptcy Code.

3.4          No later than 1:00 p.m., New York City time, on the Purchase Date,
Seller shall deliver or cause to be delivered to the Securities Intermediary,
with respect to any certificated Purchased Asset to be purchased on such
Purchase Date, the original certificate or certificates representing the
Purchased Asset together with reregistration documentation (including, without
limitation, a bond power and corporate resolutions, if applicable) in blank, but
sufficient to permit registration in the name of Buyer.

3.5

No later than 1:00 p.m., New York City time, on the Purchase Date:

3.5.1      with respect to a Purchased Asset that shall be delivered or held in
uncertificated form and the ownership of which is registered on books maintained
by the issuer or its transfer agent, Seller shall cause the registration of such
Purchased Asset in the name of the Securities Intermediary; and

3.5.2      with respect to a Purchased Asset that shall be delivered by means of
the Depository Trust Company in New York or other such clearing organization or
book-entry system in book-entry form and credited to or otherwise held in an
account, Seller shall cause the transfer and delivery of the Purchased Asset to
the participant account of Securities Intermediary at the Depository Trust
Company or other such clearing organization or book-entry system;

provided, that notwithstanding the foregoing, Buyer and Custodian together in
their joint discretion may elect to treat the registration, transfer or delivery
referred to above as having occurred by 1:00 p.m. (New York time) on a Purchase
Date if such registration, transfer or delivery occurs after 1:00 p.m. (New York
time) (but in such event no later than 5:00 p.m. New York time) on such date.
With respect to a Purchased Asset that is to be delivered in accordance with
clause (2) above, if Custodian has not received confirmation, by 1:00 p.m. New
York City time, of delivery, Seller and Custodian shall confer concerning late
delivery.

3.6

As a condition to Buyer’s purchase of any Purchased Securities,

3.6.1      In addition to the Diligence Materials and any other documents,
agreements, certificates and other materials required to be delivered to Buyer
by Seller pursuant to the terms

 

7



 


--------------------------------------------------------------------------------

 

of the Repurchase Agreement, Seller shall deliver to Buyer on or prior to the
Purchase Date with respect to such Purchased Securities:

(A)         one or more Officer’s Certificates with respect to the completeness
of the documents delivered as may be requested by Buyer,

(B)         an instruction letter from Seller to the Trustee under such
Securitization Documents, instructing the Trustee to remit all sums required to
be remitted to the holder of such Purchased Securities under such Securitization
Documents to the Depository or as otherwise directed in a written notice signed
by Seller and Buyer,

(C)         any other documents or instruments necessary in the opinion of Buyer
to consummate the sale of such Purchased Securities to Buyer or, if such
Transaction is recharacterized as a secured financing, to create and perfect in
favor of Buyer a valid perfected first priority security interest in such
Purchased Securities; and

3.6.2      Seller shall have taken the requisite steps with respect to delivery
and/or registration of such Purchased Securities as described more fully in
Section 3.5 of this Custodial Agreement.

3.7          With respect to each Purchased Loan that is not a Table Funded
Purchased Loan, no later than 10:00 a.m. (New York City time) on the Business
Day prior to the related Purchase Date, Seller shall deliver or cause to be
delivered to Custodian a Custodial Delivery Certificate substantially in the
form attached hereto as Annex 16. With respect to each Table Funded Purchased
Loan, on or before the related Purchase Date, Seller shall cause the Bailee to
deliver to Custodian by facsimile the Bailee Agreement. No later than 10:00 a.m.
(New York City time) one Business Day prior to the related Purchase Date for
each Purchased Loan that is not a Table Funded Purchased Loan, and not later
than 10:00 a.m. (New York City time) on the third (3rd) Business Day following
the Purchase Date for each Table Funded Purchased Loan, Seller shall deliver or
cause to be delivered and released to Custodian the following documents
(collectively, the “Purchased Asset File”), pertaining to each of the Purchased
Loans identified in the Custodial Delivery Certificate delivered therewith:

 

3.7.1

With respect to each Purchased Loan which is an Eligible First Mortgage Loan:

(A)         The original Mortgage Note bearing all intervening endorsements and
allonges, together with an allonge endorsed “Pay to the order of _________
without recourse” and signed in the name of the last endorsee (the “Last
Endorsee”) by an authorized Person (in the event that the Mortgage Loan was
acquired by the Last Endorsee in a merger, the signature must be in the
following form: “[Last Endorsee], successor by merger to [name of predecessor]”
in the event that the Purchased Loan was acquired or originated by the Last
Endorsee while doing business under another name, the signature must be in the
following form: “[Last Endorsee], formerly known as [previous name]”).

(B)         The original of any loan agreement, guarantee, indemnity or cash
management agreement executed in connection with the Mortgage Note (if any).

 

 

8



 


--------------------------------------------------------------------------------

 

(C)         The original Mortgage with evidence of recording thereon, or a copy
thereof together with an Officer’s Certificate of Seller certifying that such
represents a true and correct copy of the original and that such original has
been submitted for recordation in the appropriate governmental recording office
of the jurisdiction where the Mortgaged Property is located.

(D)         Certified copies of all assumption, modification, consolidation or
extension agreements with evidence of recording thereon, or copies thereof
together with an Officer’s Certificate of Seller certifying that such represent
true and correct copies of the originals and that such originals have each been
submitted for recordation in the appropriate governmental recording office of
the jurisdiction where the Mortgaged Property is located, if any.

(E)         The original Assignment of Mortgage in blank for each Purchased
Loan, in form and substance acceptable for recording and signed in the name of
the Last Endorsee (in the event that the Purchased Loan was acquired by the Last
Endorsee in a merger, the signature must be in the following form: “[Last
Endorsee], successor by merger to [name of predecessor]” in the event that the
Purchased Loan was acquired or originated while doing business under another
name, the signature must be in the following form: “[Last Endorsee], formerly
known as [previous name]”).

(F)          Certified copies of all intervening assignments of mortgage with
evidence of recording thereon, or copies thereof together with an Officer’s
Certificate of Seller certifying that such represent true and correct copies of
the originals and that such originals have each been submitted for recordation
in the appropriate governmental recording office of the jurisdiction where the
Mortgaged Property is located.

(G)         Certified copies of the attorney’s opinion of title and abstract of
title or the original mortgagee title insurance policy, or if the original
mortgagee title insurance policy has not been issued, the irrevocable marked
commitment or proforma to issue the same.

(H)         Certified copies of any security agreement, chattel mortgage or
equivalent document executed in connection with the Purchased Loan.

(I)           The original assignment of leases and rents, if any, with evidence
of recording thereon, or a copy thereof together with an Officer’s Certificate
of Seller, certifying that such copy represents a true and correct copy of the
original that has been submitted for recordation in the appropriate governmental
recording office of the jurisdiction where the Mortgaged Property is located.

(J)           Certified copies of all intervening assignments of assignment of
leases and rents, if any, or copies thereof, with evidence of recording thereon.

(K)         Satisfactory reports of UCC, tax lien, judgment and litigation
searches and title updates conducted by search firms and/or title companies
acceptable to the Buyer with respect to the Eligible First Mortgage Loan,
Mortgaged Property, Seller and Mortgagor, such searches to be conducted in each
location the Buyer shall designate

 

9



 


--------------------------------------------------------------------------------

 

(provided that the documents set forth in this clause (K) will be held, but not
reviewed (other than to determine the actual delivery thereof) by the
Custodian).

(L)         A copy of the UCC financing statements, certified as true and
correct by Seller, and all necessary UCC continuation statements with evidence
of filing thereon or copies thereof certified by Seller to have been sent for
filing, and UCC assignments executed by Seller in blank, which UCC assignments
shall be in form and substance acceptable for filing.

 

(M)

Certified copies of the environmental indemnity agreement (if any).

 

(N)

An original omnibus assignment executed by Seller in blank.

 

(O)         A certified copy of the disbursement letter from the Mortgagor to
the original mortgagee (if any).

 

(P)

A certified copy of the Mortgagor’s certificate or title affidavit (if any).

(Q)         A survey of the Mortgaged Property (if any) as accepted by the title
company for issuance of the Title Policy.

(R)         Copies of all legal opinions in Seller’s possession with respect to
the Eligible First Mortgage Loan which shall be in form and substance
satisfactory to Buyer.

(S)          A certified copy of the assignment of permits, contracts and
agreements (if any).

(T)         All original letters of credit and originals or certified copies of
any interest rate cap or swap agreements relating to such Purchased Loan.

(U)         In respect of any Purchased Loan as to which the Mortgaged Property
or underlying real property, as applicable, consists of a leasehold interest,
certified copies of the ground lease and memorandum of ground lease and
originals of the ground lessor consent and/or estoppel, as applicable.

(V)         The original of any participation agreement, intercreditor agreement
and/or servicing agreement executed in connection with the Purchased Loan.

(W)        Certified copies of all other documents and instruments evidencing,
guaranteeing, insuring or otherwise constituting or modifying such Purchased
Loan, or otherwise executed or delivered in connection with such Purchased Loan,
including all documents establishing or implementing any lockbox pursuant to
which Seller is entitled to receive any payments from cash flow of the
underlying real property.

(X)         Such other documents, agreements or instruments as shall be
requested by Buyers.

 

 

10



 


--------------------------------------------------------------------------------

 

3.7.2      With respect to each Purchased Loan which is an Eligible Mezzanine
Loan (other than an Eligible Mezzanine Loan represented by a participation
interest in a performing mezzanine loan) or an Eligible B Note (other than an
Eligible B Note represented by a junior participation interest):

(A)         The original Mezzanine Note or original B Note signed in connection
with the Purchased Loan bearing all intervening endorsements and allonges,
together with an allonge endorsed “Pay to the order of __________ without
recourse” and signed in the name of the Last Endorsee by an authorized Person
(in the event that the Mezzanine Note or the B Note was acquired by the Last
Endorsee in a merger, the signature must be in the following form: “[Last
Endorsee], successor by merger to [name of predecessor]” in the event that the
Purchased Loan was acquired or originated by the Last Endorsee while doing
business under another name, the signature must be in the following form: “[Last
Endorsee], formerly known as [previous name]”).

(B)         The original or, if not available a certified copy, of the loan
agreement and the guarantee, if any, executed in connection with the Purchased
Loan.

(C)         The original intercreditor or loan coordination agreement, if any,
executed in connection with the Purchased Loan.

(D)         A certified copy of the security agreement executed in connection
with the Purchased Loan.

(E)          Certified copies of all documents relating to the formation and
organization of the borrower of such Purchased Loan, together with all consents
and resolutions delivered in connection with such borrower’s obtaining the
Purchased Loan.

(F)          All other documents and instruments evidencing, guaranteeing,
insuring or otherwise constituting or modifying or otherwise affecting such
Purchased Loan, or otherwise executed or delivered in connection with, or
otherwise relating to, such Purchased Loan, including all documents establishing
or implementing any lockbox pursuant to which Seller is entitled to receive any
payments from cash flow of the underlying real property.

(G)         The assignment of Purchased Loan sufficient to transfer to Buyer all
of Seller’s rights, title and interest in and to the Purchased Loan.

(H)         Copies of all legal opinions with respect to the Eligible Mezzanine
Loan or Eligible B Note, as applicable, which shall be in form and substance
satisfactory to Buyer.

(I)           Satisfactory reports of UCC, tax lien, judgment and litigation
searches and title updates conducted by search firms and/or title companies
acceptable to the Buyer with respect to the Eligible Mezzanine Loan or Eligible
B Note, as applicable, Mortgaged Property, Seller and Mortgagor, such searches
to be conducted in each location the Buyer shall designate (provided that the
documents set forth in this clause (I) will be held, but not reviewed (other
than to determine the actual delivery thereof) by the Custodian).

 

 

11



 


--------------------------------------------------------------------------------

 

(J)           A copy of the UCC-1 financing statements, certified as true and
correct by Seller, and all necessary UCC-3 continuation statements with evidence
of filing thereon or copies thereof certified by Seller to have been sent for
filing, and UCC-3 assignments executed by Seller in blank, which UCC-3
assignments shall be in form and substance acceptable for filing.

 

(K)

The original certificates representing the pledged equity interests (if any).

(L)          Stock powers relating to each pledged equity interest, executed in
blank, if an original stock certificate is provided.

(M)        Certified copies of any assignments of management agreements,
agreements among equity interest holders or other material contracts.

(N)         If no original stock certificate is provided, evidence (which may be
an Officer’s Certificate confirming such circumstances) that the pledged
ownership interests have been transferred to, or otherwise made subject to a
first priority security interest in favor of, Seller.

 

(O)

A certified copy of the environmental indemnity agreement, if any.

(P)          All original letters of credit and originals or certified copies of
any interest rate cap or swap agreements, if any.

(Q)         Such other documents, agreements or instruments as shall be
requested by Buyers.

3.7.3      With respect to each Purchased Loan which is an Eligible B Note
represented by a junior participation interest or an Eligible Mezzanine Loan
represented by a participation interest in a performing mezzanine loan:

(A)         Originals or copies of all of the applicable documents described
above with respect to a Purchased Loan which is an Eligible First Mortgage Loan.

(B)         The original of any participation agreement, intercreditor agreement
and/or servicing agreement executed in connection with the Purchased Loan.

(C)         The assignment of Purchased Loan sufficient to transfer to Buyer all
of Seller’s preferred equity rights, title and interest in and to the Purchased
Loan.

3.7.4      With respect to each other Purchased Asset that Custodian is
instructed to hold in accordance with this Custodial Agreement:

(A)         Originals of all instruments, certificates or other documents which
evidence such Purchased Asset.

(B)         If Seller was not the original holder of the Purchased Asset, (A)
originals of all assignments and other documentation effecting and evidencing
Seller’s ownership

 

12



 


--------------------------------------------------------------------------------

 

of the Purchased Asset and (B) if applicable, originals or, if originals are not
available, certified copies of all assignments and other documentation effecting
and evidencing the transfer of title to the Purchased Asset from the original
holder thereof to the holder of the Purchased Asset immediately prior to Seller.

(C)         Originals, executed by Seller in blank (or, if necessary under the
documents which govern the Purchased Asset, in favor of Buyer) of all
assignments (including in any event, an omnibus assignment agreement) and all
other documentation necessary (in Buyer’s sole discretion) to effect and
evidence the transfer to Buyer of title to the Purchased Asset.

(D)         Certified copies of all documentation (including all related
amendments, supplements and other modifications of any kind) which describe,
govern or otherwise affect the rights of the holder of the Purchased Asset.

From time to time, Seller shall forward to Custodian additional original
documents or additional documents evidencing any assumption, modification,
consolidation or extension of a Purchased Loan approved in accordance with the
terms of the Repurchase Agreement, and upon receipt of any such other documents,
Custodian shall hold such other documents as Buyer shall request from time to
time pursuant to the terms of this Custodial Agreement. With respect to any
documents which have been delivered or are being delivered to recording offices
for recording and have not been returned to Seller in time to permit their
delivery hereunder at the time required, in lieu of delivering such original
documents, Seller shall deliver to Buyer a true copy thereof with an Officer’s
Certificate certifying that such copy is a true, correct and complete copy of
the original, which has been transmitted for recordation. Seller shall deliver
such original documents to Custodian promptly when they are received by Seller.
With respect to all of the Purchased Loans delivered by Seller to Buyer or its
designee (including Custodian), Seller shall execute an omnibus power of
attorney substantially in the form of Exhibit V attached to the Repurchase
Agreement irrevocably appointing Buyer its attorney-in-fact with full power upon
the occurrence and during the continuance of an Event of Default to (i) complete
and record the Assignment of Mortgage, (ii) complete the endorsement of the
Mortgage Note or Mezzanine Note and (iii) take such other steps as may be
necessary or desirable to enforce Buyer’s rights against such Purchased Loans
and the related Purchased Asset Files and the Servicing Records. Buyer shall
deposit the Purchased Asset Files representing the Purchased Loans, or direct
that the Purchased Asset Files be deposited directly, with Custodian. Any
Purchased Asset Files not delivered to Buyer or its designee (including
Custodian) are and shall be held in trust by Seller or its designee for the
benefit of Buyer as the owner thereof. Seller or its designee shall maintain a
copy of the Purchased Asset File and the originals of the Purchased Asset File
not delivered to Buyer or its designee. The possession of the Purchased Asset
File by Seller or its designee is at the will of Buyer for the sole purpose of
servicing the related Purchased Loan, and such retention and possession by
Seller or its designee is in a custodial capacity only. The books and records
(including, without limitation, any computer records or tapes) of Seller or its
designee shall be marked appropriately to reflect clearly the sale of the
related Purchased Loan to Buyer. Seller or its designee (including Custodian)
shall release its custody of the Purchased Asset File only in accordance with
written instructions from Buyer, unless such release is required as incidental
to the servicing of the Purchased Loans or is in connection with a repurchase of
any Purchased Loan by Seller.

 

 

13



 


--------------------------------------------------------------------------------

 

4.            COLLATERAL RECEIPT; PURCHASED ASSET SCHEDULE AND EXCEPTION REPORT;
TRUST RECEIPT

4.1          Not later than two (2) Business Days prior to a proposed Purchase
Date unless otherwise agreed to by the parties hereto, Seller shall provide
Custodian with written notice of such proposed date. No later than 3:00 p.m.,
New York City time, on the Business Day immediately preceding the Purchase Date,
Seller shall provide Custodian with a Collateral Receipt and a related Purchased
Asset Schedule with respect to the Purchased Assets to be purchased by Buyer on
such Purchase Date (which may be provided by facsimile). If Custodian has
received such Collateral Receipt by the time set forth above, and has received
delivery of the Purchased Assets and the Purchased Asset File for a Purchased
Asset identified on the Purchased Asset Schedule attached to the Collateral
Receipt by such time (and with respect to Table Funded Purchased Loans, on the
third (3rd) Business Day following the applicable Purchase Date), per the terms
of this Custodial Agreement, then, Custodian will deliver, via facsimile and by
email, no later than 1:00 p.m., New York City time, on the related Purchase Date
(and with respect to Table Funded Purchased Loans, 3:00 p.m., New York City
time, on the third (3rd) Business Day following the applicable Purchase Date),
to Buyer a Purchased Asset Schedule and Exception Report for each Purchased
Asset to be purchased on such Purchase Date, with Exceptions identified by
Custodian as current as of the date and time of delivery of such Purchased Asset
Schedule and Exception Report.

4.2          At any time upon the request of Buyer or Seller, received by
Custodian no later than 12:00 p.m., New York City time on any Business Day,
Custodian shall deliver to Buyer and Seller via facsimile or email, a Purchased
Asset Schedule and Exception Report, in each case no later than 3:00 p.m., New
York City time on the same Business Day, which shall reflect the Exceptions
identified by Custodian as to all Purchased Assets currently held by Custodian.

4.3          Each Purchased Asset Schedule and Exception Report shall list all
Exceptions using such codes as shall be in form and substance agreed to by
Custodian, Buyer and Seller. The delivery of each Purchased Asset Schedule and
Exception Report to Buyer shall be Custodian’s representation that, other than
the Exceptions listed as part of the Purchased Asset Schedule and Exception
Report: (i) all Purchased Assets required to be delivered or held pursuant to
Section 3 of this Custodial Agreement have been delivered to and are in the
possession of Custodian and have been and are currently credited to Buyers’
Account or Seller’s Account, (ii) all documents required to be delivered in
respect of the Purchased Asset File pursuant to Section 3 of this Custodial
Agreement have been delivered and are in the possession of Custodian as part of
the Purchased Asset File for such Purchased Asset, (iii) the Purchased Assets,
and Purchased Asset Files, and other documents delivered to Custodian pursuant
to this Custodial Agreement have been reviewed by Custodian in accordance with
the review procedures attached hereto as Annex 15 (the “Review Procedures”) and
appear on their face to be regular and to relate to such Purchased Asset and to
satisfy the requirements set forth in Section 3 of this Custodial Agreement and
(iv) each Mortgage Note and Mezzanine Note has been endorsed in the form
provided for in Section 3.7 of this Custodial Agreement.

4.4          In connection with a Purchased Asset Schedule and Exception Report
delivered hereunder by Custodian, Custodian shall make no representations as to
and shall not be responsible to verify (A) the validity, legality,
enforceability, due authorization, sufficiency, or

 

14



 


--------------------------------------------------------------------------------

 

genuineness of any of the documents contained in each Purchased Asset File or
(B) the collectability, insurability, effectiveness or suitability of any such
Purchased Asset.

4.5          In addition to the foregoing, no later than 1:00 p.m., New York
City time, on each Purchase Date (and with respect to Table Funded Purchased
Loans, 3:00 p.m., New York City time on the third (3rd) Business Day following
the applicable Purchase Date) or such later time as is acceptable to Buyer,
Custodian shall deliver to Buyer a Trust Receipt with a Purchased Asset Schedule
and Exception Report attached thereto. Each Purchased Asset Schedule and
Exception Report delivered by Custodian to Buyer shall supersede and cancel the
Purchased Asset Schedule and Exception Report previously delivered by Custodian
to Buyer hereunder, and shall replace the then existing Purchased Asset Schedule
and Exception Report to be attached to the Trust Receipt.

5.

Obligations of Custodian

5.1          All property in Buyers’ Account will be held for the benefit of
Buyers by Custodian as bailee, financial intermediary, and Securities
Intermediary on Buyers’ behalf and Custodian will follow Buyers’ instructions
directing transfer of such property, and in no event shall any consent of Seller
be required for the taking of any action by Custodian or Buyer with respect to
Buyers’ Account. All property in Seller’s Account will be held for the benefit
of Seller by Custodian as bailee on Seller’s behalf and Custodian will follow
Seller’s instructions directing transfer of such property and in no event shall
any consent of any Buyer be required for the taking of any action by Custodian
or Seller with respect to Seller’s Account.

5.2          Securities Intermediary shall initially credit (i) any funds
received by it from Seller or Buyers to be applied to the purchase of Purchased
Assets and (ii) any Purchased Securities delivered pursuant to this Custodial
Agreement to Buyers’ Account. If at any time Securities Intermediary holds any
Purchased Security delivered to Securities Intermediary pursuant to the
Repurchase Agreement or this Custodial Agreement and such Purchased Security is
not credited to Buyers’ Account or Seller’s Account, then Securities
Intermediary holds such Purchased Security as bailee of Buyer.

5.3          Securities Intermediary shall settle any Transaction under the
Repurchase Agreement by delivery versus payment. Securities Intermediary shall
not debit Buyers’ Account for the Purchase Price for any Purchased Securities
unless Buyers’ Account contains the specified Purchased Securities to be
purchased on the related Purchase Date. Securities Intermediary shall provide a
Confirmation to Buyer and Seller by facsimile promptly upon settlement. The
original of such Confirmation shall be delivered to Buyer by facsimile to be
followed by first class US mail, with a copy to Seller. Such Confirmation is
Securities Intermediary’s representation that such Purchased Securities have
been credited to Buyers’ Account.

5.4          Notwithstanding any other provision of this Custodial Agreement or
the Repurchase Agreement, all Purchased Securities on and after settlement on
the Purchase Date shall be credited to Buyers’ Account except as provided in
this subsection. Any delivery or sale to Seller of Purchased Assets shall only
occur by delivery versus payment settlement. Seller shall have on deposit in
Seller’s Account the Repurchase Price before any Purchased Asset may be
transferred

 

15



 


--------------------------------------------------------------------------------

 

to Seller’s Account or to Seller. All Purchased Assets transferred or delivered
to Seller shall be delivered to Seller’s Account or to Seller. On or before an
Early Repurchase Date, Seller shall transmit instructions to Buyer with a copy
to Securities Intermediary stating the specific Purchased Assets to be delivered
versus the specific Repurchase Price. If Seller’s instructions are approved by
Buyer in writing, Securities Intermediary shall settle the delivery of the
specified Purchased Assets versus payment of the specified Repurchase Price.
Otherwise, Securities Intermediary shall notify Buyer and Seller of a failed
settlement.

5.5          Custodian shall maintain continuous custody of the Purchased Assets
held pursuant to this Custodial Agreement. Except as set forth herein, in no
case will any securities or other property underlying any Purchased Security
credited to Buyers’ Account indicate any interest of Seller or be registered in
the name of Seller, be payable to the order of Seller or be specially endorsed
to Seller. Custodian shall maintain continuous custody of any Purchased
Securities in certificate form or any Purchased Loans held pursuant to this
Custodial Agreement and all items constituting the Purchased Asset File in
secure facilities in accordance with customary standards for such custody and
shall reflect in its records the interest of Buyers therein. Each certificate or
document representing a Purchased Asset and any other document held pursuant to
this Custodial Agreement designated from time to time by Buyer shall be
maintained in fire-resistant facilities.

5.6          With respect to the documents constituting a Purchased Asset held
pursuant to this Custodial Agreement in Buyers’ Account and each Purchased Asset
File, Custodian shall (i) act exclusively as the bailee of, and Custodian for,
Buyers, (ii) hold all documents constituting such Purchased Asset or Purchased
Asset File received by it for the exclusive use and benefit of Buyers, and (iii)
make disposition thereof only in accordance with the terms of this Custodial
Agreement; provided, however, if Buyers have notified Custodian that an Event of
Default with respect to Seller has occurred and is continuing under the
Repurchase Agreement, Buyers may send other written instructions to Custodian
and, in the event of a conflict between the terms of this Custodial Agreement
and such written instructions, Buyers’ written instructions shall control.

5.7          Subject to the following sentence, Seller and Buyer hereby give
Custodian notice that from and after the Purchase Date, in the event that
Buyer’s interest in the Purchased Assets shall be re-characterized as a loan,
each Buyer shall have a security interest in each Purchased Asset identified on
a Purchased Asset Schedule and Exception Report until such time that Custodian
receives written notice from Buyers that Buyers no longer have a security
interest in such Purchased Asset. In the event that Buyer does not purchase a
Purchased Asset from Seller prior to 2:30 p.m., New York City time, on such
Purchase Date, upon notice thereof from Seller, Custodian shall hold or release
to Seller, pursuant to Seller’s written instructions, the Purchased Asset
delivered in connection with such proposed Purchase Date. Each Purchased Asset
Schedule and Exception Report delivered to Buyer by Custodian, via facsimile or
by modem, shall be deemed superseded and canceled upon the delivery of a
subsequent Purchased Asset Schedule and Exception Report. Buyers hereby
acknowledge that Custodian shall not be responsible for the validity and
perfection of Buyers’ security interest in the Collateral hereunder, other than
as specifically reflected in Custodian’s representations, warranties, and
obligations pursuant to and as set forth in this Custodial Agreement.

 

 

16



 


--------------------------------------------------------------------------------

 

5.8          During the term of this Custodial Agreement, if Custodian discovers
any defect with respect to an Purchased Asset File, Custodian shall give written
specification of such defect to Buyer and Seller.

6.

No Adverse Interest of Custodian

By execution of this Custodial Agreement, Custodian represents and warrants that
it currently holds, and during the existence of this Custodial Agreement shall
hold, no adverse interest, by way of security or otherwise, in any Purchased
Asset, and hereby subordinates, assigns, waives and releases any such interest
to Buyers which it may have in any Purchased Asset as of the date hereof. The
Purchased Assets shall not be subject to any security interest, lien or right to
set-off by Custodian or any third party claiming through Custodian, and
Custodian shall not pledge, encumber, hypothecate, transfer, dispose of, or
otherwise grant any third party interest in, the Purchased Assets.

7.

Release of Purchased Securities; Hypothecation

7.1          Purchased Securities shall be released to Seller only upon delivery
thereof to Seller’s Account versus payment of the Repurchase Price as set forth
in Section 5 hereof and notification by Buyer to Custodian of satisfaction of
the terms and conditions set forth in the Repurchase Agreement.

7.2          Following notification by Buyer (which may be by facsimile) to
Custodian that an Event of Default has occurred and is continuing (with a copy
to Seller), Custodian shall not release, or incur any liability to Seller or any
other Person for refusing to release, any item of Collateral to Seller or any
other Person without the express prior written consent and at the direction of
Buyer.

7.3          In connection with any Buyer’s engaging in a repurchase transaction
with the Purchased Assets or otherwise selling, transferring, pledging,
repledging, hypothecating or rehypothecating the Purchased Assets as permitted
under the Repurchase Agreement, such Buyer may sell or pledge its interest in
the Purchased Assets held by Custodian for the benefit of such Buyer from time
to time; provided, that such use of the Purchased Assets shall be subject to the
applicable Buyer’s obligations described under the Repurchase Agreement,
including without limitation, the obligation to transfer the Purchased Assets to
Seller pursuant to the Repurchase Agreement and to credit or pay Income to, or
apply Income to the obligations of, Seller in accordance with the terms of the
Repurchase Agreement. Each Buyer shall notify in writing Custodian and Seller of
any repurchase transaction, sale, transfer, pledge, repledge, hypothecation or
rehypothecation (including therein the identity of the counterparty) entered
into by such Buyer with respect to a Purchased Asset. Upon receipt of such
notice from such Buyer, Custodian shall mark its records to reflect any such
transaction. Custodian’s records shall reflect any such transaction until such
time as such Buyer instructs Custodian in writing that such Purchased Assets are
no longer the subject of any transaction at which time Custodian shall change
its records to reflect the related release or termination and that Custodian is
holding the Purchased Assets as custodian for and for the benefit of Buyers.

 

 

17



 


--------------------------------------------------------------------------------

 

 

8.

Release of Purchased Loans

8.1          From time to time until Custodian is otherwise notified in writing
by an Authorized Representative of Buyers, which notice shall be given by Buyers
only following the occurrence and during the continuance of an Event of Default,
Custodian is hereby authorized upon receipt of written request of Seller to
release Purchased Asset Files relating to Purchased Loans in the possession of
Custodian to Seller, or its designee, for the purpose of servicing or correcting
documentary deficiencies relating thereto against a request for release of
Purchased Asset Files and receipt (a “Request for Release and Receipt”) executed
by Seller in the form of Annex 9 hereto. Custodian shall keep track of the
release of such Purchased Asset Files and will report cumulative releases to
date monthly on the Remittance Date via an electronic transmission to Buyer.
Seller or its designee shall return to Custodian each Purchased Asset File for a
Purchased Loan previously released by Custodian within fourteen (14) calendar
days after receipt thereof other than for any Purchased Loan which has been paid
in full by the related borrower; provided, however, to the extent the purpose
for which Seller requested release of the Purchased Asset Files cannot be
accomplished within such fourteen (14) day period, such period shall be extended
for such period of time as is reasonably necessary for Seller to accomplish the
matters for which the Purchased Asset Files were released. Seller hereby further
represents and warrants to Buyer that any such request by Seller for release of
Collateral shall be solely for the purposes set forth in the Request for Release
and Receipt and that Seller has requested such release in compliance with all
terms and conditions of such release set forth in this Custodial Agreement.

8.2          From time to time until otherwise notified in writing by Buyer,
which notice shall be given by Buyer only following the occurrence and during
the continuance of an Event of Default, Custodian is hereby authorized upon
receipt of written request of Seller no more than (5) Business Days prior to the
date of the anticipated sale, to release Purchased Asset Files in the possession
of Custodian to a third-party purchaser for the purpose of resale thereof
against a Request for Release and Receipt executed by Seller and Buyer in the
form of Annex 9 hereto. On such Request for Release and Receipt, Seller shall
indicate the Purchased Loans to be sold, such information to be provided in
electronic medium acceptable to Custodian, the approximate amount of sale
proceeds anticipated to be received, the date of such anticipated sale, the name
and address of the third-party purchaser, whether the shipment is made pursuant
to the sale of the Purchased Loans to a third party or pursuant to the formation
of a mortgage pool supporting the issuance of any Securities and the preferred
method and date of delivery. The third-party purchaser shall return to Custodian
each document previously released from Custodian’s Purchased Asset File within
three (3) Business Days after receipt thereof to the extent such sale has not
closed within such period and the proceeds thereof have not been credited to
Buyers.

8.3          Any transmittal of documentation for Eligible Assets in the
possession of Custodian in connection with the sale thereof to a third-party
purchaser will be under cover of a transmittal letter substantially in the form
attached hereto as Annex 11 duly completed by Custodian and executed by
Custodian. Any transmittal of documentation for Eligible Assets in the
possession of Custodian in connection with the shipment to a custodian or
trustee in connection with the formation of a pool supporting the issuance of
any securities will be under cover of a transmittal letter substantially in the
form attached hereto as Annex 12.

 

 

18



 


--------------------------------------------------------------------------------

 

8.4          From time to time and as appropriate for the foreclosure of any of
the Purchased Loans, Custodian is hereby authorized, upon receipt of a Request
for Release and Receipt from Seller to send to an Acceptable Attorney copies or
originals of the Purchased Asset Files listed in the Request for Release and
Receipt (provided that if the Request for Release and Receipt requests
originals, originals shall be delivered only to the extent they are in the
Purchased Asset Files). Custodian shall retain copies of all Purchased Asset
Files forwarded to an Acceptable Attorney pursuant to the preceding sentence. In
accordance with the terms of the Attorney’s Bailee Letter, the Acceptable
Attorney to whom such Purchased Asset Files are sent is instructed to
acknowledge receipt of each such document by faxing to Buyer and Custodian a
list of such Purchased Asset Files confirming that such Acceptable Attorney is
holding the same as bailee of Buyer under the applicable Attorney’s Bailee
Letter, for receipt as soon as possible and in any event no later than three (3)
Business Days following receipt thereof by such Acceptable Attorney.

8.5          In accordance with each Attorney’s Bailee Letter, no later than
three (3) Business Days prior to the foreclosure of any Purchased Loan, the
Acceptable Attorney party thereto shall notify Custodian and Seller of the
scheduled date of foreclosure of each such Purchased Loan (the “Scheduled
Foreclosure Date”), and of any subsequent changes to the Scheduled Foreclosure
Date. Seller hereby agrees in any event to promptly notify Custodian upon being
notified of any Scheduled Foreclosure Date, and Custodian hereby agrees to
promptly notify Buyer of the Scheduled Foreclosure Date. On the date of
foreclosure, such Purchased Loan shall be deemed deleted from any Trust Receipt
then outstanding.

9.

Fees and Expenses of Custodian

Custodian shall charge such fees for its services under this Custodial Agreement
as are set forth in a separate agreement attached hereto as Annex 17 between
Custodian and Seller, the payment of which fees, together with Custodian’s
reasonable expenses in connection herewith, shall be solely the obligation of
Seller.

10.

Removal or Resignation of Custodian

10.1       Custodian may at any time resign and terminate its obligations under
this Custodial Agreement upon at least 60 days’ prior written notice to Seller
and Buyers. Promptly after receipt of notice of Custodian’s resignation, Buyers’
shall appoint, by written instrument, a successor custodian. One original
counterpart of such instrument of appointment shall be delivered to each of
Seller, Custodian and the successor custodian.

10.2       Buyers upon at least 15 days’ prior written notice to Custodian and
Seller, may remove and discharge Custodian (or any successor custodian
thereafter appointed) from the performance of its obligations under this
Custodial Agreement. Promptly after the giving of notice of removal of
Custodian, Buyers shall appoint, by written instrument, a successor custodian,
which successor Custodian shall be reasonably satisfactory to Seller. One
original counterpart of such instrument of appointment shall be delivered to
each of Seller, Custodian and the successor custodian.

 

 

19



 


--------------------------------------------------------------------------------

 

10.3       In the event of any such resignation or removal, Custodian shall
promptly transfer to the successor custodian, all the Purchased Asset Files
being administered under this Custodial Agreement and Custodian shall deliver
and transfer or cause to be delivered and transferred all Purchased Assets held
under this Custodial Agreement. The cost of the shipment of Purchased Asset
Files and delivery and transfer of Purchased Assets arising out of the
resignation of Custodian shall be at the expense of Custodian; and any
reasonable cost of shipment or delivery and transfer arising out of the removal
of Custodian shall be at the expense of Seller.

11.

Examination of Purchased Asset Files

Upon reasonable prior notice to Custodian, Buyers, Seller and each of their
respective agents, accountants, attorneys and auditors will be permitted during
normal business hours to examine the Purchased Asset Files, documents, records
and other papers in the possession of or under the control of Custodian relating
to any or all of the Purchased Assets. Any such examination after the occurrence
and during the continuance of a Default shall be at the Seller’s sole cost and
expense.

12.

Insurance of Custodian

At its own expense, Custodian shall maintain at all times during the existence
of this Custodial Agreement and keep in full force and effect, for the benefit
of Buyers and Seller as their interests appear under this Custodial Agreement
and the Repurchase Agreement, fidelity insurance, theft of documents insurance,
forgery insurance and errors and omissions insurance. All such insurance shall
be in amounts, with standard coverage and subject to deductibles, all as is
customary for insurance typically maintained by banks which act as Custodian of
collateral substantially similar to the Collateral. Upon request, any Buyer or
Seller shall be entitled to receive a certificate of the respective insurer that
such insurance is in full force and effect.

13.

Representations and Warranties

Custodian represents and warrants to each Buyer and Seller that:

13.1       Custodian is duly organized and validly existing as a national
banking association under the laws of the United States;

13.2       Custodian has the power and authority and the legal right to execute
and deliver, and to perform its obligations under, this Custodial Agreement, and
has taken all necessary action to authorize its execution, delivery and
performance of this Custodial Agreement;

13.3       no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or Governmental Authority and no consent of any other
Person (including, without limitation, any stockholder or creditor of Custodian)
is required in connection with the execution, delivery, performance, validity or
enforceability of this Custodial Agreement;

 

 

20



 


--------------------------------------------------------------------------------

 

13.4       this Custodial Agreement has been duly executed and delivered on
behalf of Custodian and constitutes a legal, valid and binding obligation of
Custodian enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in a proceeding in equity or
at law);

13.5       Custodian’s execution and delivery of, performance under and
compliance with this Custodial Agreement, will not violate Custodian’s
organizational documents or constitute a default (or an event which, with notice
or lapse of time, or both, would constitute a default) under, or result in a
material breach of, any material agreement or other material instrument to which
it is a party or by which it is bound;

13.6       Custodian is not in violation of, and its execution and delivery of,
performance under and compliance with this Custodial Agreement will not
constitute a violation of, any law, any order or decree of any court or arbiter,
or any order, regulation or demand of any federal, state or local governmental
or regulatory authority, which is likely to affect materially and adversely
either the ability of Custodian to perform its obligations under this Custodial
Agreement or the financial condition of Custodian;

13.7       Custodian has taken delivery and acquired its interest in the
Purchased Assets in good faith and without notice of any adverse claim;

13.8

Custodian is not an Affiliate of Seller or any Buyer; and

13.9       Custodian is a bank that in the ordinary course of its business
maintains securities accounts for others and is acting in such capacity, as
Securities Intermediary, hereunder.

14.

Statements and Reporting

14.1       On each Remittance Date, and upon the request of Buyer or Seller,
Custodian shall provide Buyer or Seller, as applicable, with a list of all the
Purchased Assets for which Custodian holds a Purchased Asset File pursuant to
this Custodial Agreement. Such list shall be in the form of a Purchased Asset
Schedule and Exception Report.

14.2       On each Remittance Date, Custodian shall prepare the Cash Flow Report
with respect to such Remittance Date and make available copies thereof, together
with a current Purchased Asset Schedule and Exception Report, to Buyer and
Seller. In addition, upon request of Buyer or Seller, Custodian shall mail to
such requesting party (at such party’s expense unless such report is not
available electronically) a copy of (i) each Purchased Security’s distribution
date statement for such Purchased Security’s distribution date received by it
from the trustees for the Purchased Securities and (ii) each monthly remittance
report for each Purchased Loan received from Seller or the servicer of the
Purchased Loans with respect to such Remittance Date.

14.3       On each Remittance Date, Custodian shall prepare the Aggregate
Collateral Report and make available copies thereof to Buyers and Seller. On
each Remittance Date of each month, Custodian shall make available to Buyers and
Seller (i) the information included in the Aggregate Collateral Report, (ii)
with respect to each Purchased Security as to which LaSalle

 

21



 


--------------------------------------------------------------------------------

 

Bank National Association is the trustee, each Purchased Security distribution
date statement for the immediately preceding Remittance Date and with respect to
each other Purchased Security, if available, information necessary to gain
access to web sites on which its applicable Purchased Securities distribution
date statements are available, (iii) a single electronic file detailing the
mortgage loans in all of the underlying trusts in CMSA 100 format (or
substantially similar format) to the extent the information necessary to prepare
such file is available to, or can be accessed by, Custodian in an electronic
format, and (iv) to the extent received in electronic format, the monthly
remittance report for each Purchased Loan received from Seller or the servicer.

14.4       In addition to the information delivered pursuant to Sections 14.1
and 14.2 above, Custodian shall deliver to Buyers and Seller copies of any
information received by it with respect to the Purchased Securities related to
the exercise of voting rights and/or decision-making authority under the related
Securitization Documents.

14.5       Seller hereby agrees to provide promptly, or cause the servicer of
each Purchased Asset to provide promptly, to Custodian each distribution date
statement or monthly remittance report containing the information indicated in
Annex 8 hereto. To the extent that Custodian has received any such statement or
report at least two (2) Business Days prior to a Remittance Date, Custodian
shall reflect the applicable information contained therein in the Cash Flow
Report and/or Aggregate Collateral Report for such Remittance Date.

15.

Indemnification of Custodian

15.1       Seller agrees to indemnify and hold Custodian and its directors,
officers, agents and employees harmless against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, including reasonable
attorney’s fees, that may be imposed on, incurred by, or asserted against it or
them to the extent relating solely to or arising solely out of this Custodial
Agreement or any action taken pursuant to written direction in accordance with
the terms of this Custodial Agreement or not taken by it or them in the absence
of such direction hereunder unless such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
(other than special, indirect, punitive or consequential damages, which shall in
no event be paid by Seller) were imposed on, incurred by or asserted against
Custodian because of the breach by Custodian of its obligations hereunder, which
breach was caused by negligence, lack of good faith or willful misconduct on the
part of Custodian or any of its directors, officers, agents or employees. The
foregoing indemnification shall survive any resignation or removal of Custodian
or the termination or assignment of this Custodial Agreement.

15.2       In the event that Custodian fails to produce any documents related to
a Purchased Asset File that was in its possession pursuant to Section 3.7 within
two (2) Business Days after requested by Seller or Buyers (a “Custodial Delivery
Failure”), and provided that (i) Custodian previously delivered to Buyers a
Purchased Asset Schedule and Exception Report which did not list such document
as an Exception on the related Purchase Date; (ii) such document is not
outstanding pursuant to a Request for Release and Receipt in the form annexed
hereto as Annex 9; and (iii) such document was held by Custodian on behalf of
Seller or Buyers, as applicable,

 

22



 


--------------------------------------------------------------------------------

 

then Custodian shall (a) with respect to any missing promissory note (including
any certificate, instrument or other original document which evidences a
Purchased Asset) and/or Assignment of Mortgage, promptly deliver to Buyers or
Seller upon request, a Lost Note Affidavit in the form of Annex 14 hereto and
(b) with respect to any missing document related to an item of Purchased Asset,
including but not limited to a missing promissory note or Assignment of Mortgage
indemnify Seller or Buyers in accordance with the Section 15.3.

15.3       Custodian agrees to indemnify and hold Buyers and Seller, and their
respective designees harmless against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever, including reasonable attorney’s
fees, that may be imposed on, incurred by, or asserted against it or them in any
way relating to or arising out of a Custodial Delivery Failure or Custodian’s
negligence, lack of good faith or willful misconduct; provided that, to the
maximum extent permitted by applicable law, in no circumstance shall the
Custodian be liable for any special, indirect, punitive or consequential
damages. The foregoing indemnification shall survive any termination or
assignment of this Custodial Agreement.

16.

Reliance of Custodian

In the absence of bad faith, negligence or willful misconduct on the part of
Custodian, Custodian may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, upon any request,
instruction, certificate, opinion, notice or other document furnished to
Custodian, in good faith believed by Custodian to be genuine and to have been
signed or presented by the proper party or parties and conforming to the
requirements of this Custodial Agreement; but in the case of any request,
instruction, document or certificate which by any provision hereof is
specifically required to be furnished to Custodian, Custodian shall be under a
duty to examine the same in accordance with the requirements of this Custodial
Agreement.

17.

Term of Custodial Agreement

Promptly after written notice from Buyers of the termination of the Repurchase
Agreement and payment in full of the Repurchase Price and any other
consideration owing to Buyers thereunder, Custodian shall deliver all documents
remaining in the Purchased Asset Files to Seller, and this Custodial Agreement
shall thereupon terminate and Buyer shall simultaneously surrender all
outstanding Trust Receipts held by Buyers to Custodian.

18.          GOVERNING LAW; WAIVER OF JURY TRIAL; SUBMISSION TO JURISDICTION;
WAIVERS

18.1       THIS CUSTODIAL AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT
REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE. REGARDLESS OF ANY
PROVISIONS IN ANY

 

23



 


--------------------------------------------------------------------------------

 

OTHER AGREEMENT, FOR PURPOSES OF THE UCC, NEW YORK SHALL BE DEEMED TO BE THE
BANK’S JURISDICTION (WITH THE MEANING OF SECTION 9-304 OF THE UCC) AND THE
SECURITIES INTERMEDIARY’S JURISDICTION (WITHIN THE MEANING OF SECTION 8-110 OF
THE UCC). EACH OF THE CASH MANAGEMENT ACCOUNT, BUYERS’ ACCOUNT AND SELLER’S
ACCOUNT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE.

18.2       EACH OF SELLER, CUSTODIAN AND BUYERS KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
CUSTODIAL AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

18.3       EACH OF SELLER, CUSTODIAN AND BUYERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(A)         SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATED TO THIS CUSTODIAL AGREEMENT, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, NONEXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

(B)         CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBLIGATION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C)         AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY
BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
HEREIN OR AT SUCH OTHER ADDRESS OF WHICH THE PURCHASER SHALL HAVE BEEN NOTIFIED;
AND

(D)         AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE
IN ANY OTHER JURISDICTION.

19.

Authorized Representatives

Each individual designated as an authorized representative of Buyers, Seller and
Custodian, respectively (an “Authorized Representative”), is authorized to give
and receive notices, requests

 

24



 


--------------------------------------------------------------------------------

 

and instructions and to deliver certificates and documents in connection with
this Custodial Agreement on behalf of Buyers, Seller and Custodian, as the case
may be, and the specimen signature for each such Authorized Representative,
initially authorized hereunder, is set forth on Annexes 5, 6 and 7 hereof,
respectively. From time to time, Buyers, Seller and Custodian or their
respective successors or permitted assigns may, by delivering to the others a
revised annex, change the information previously given pursuant to this Section,
but each of the parties hereto shall be entitled to rely conclusively on the
then current annex until receipt of a superseding annex.

20.

Amendment

This Custodial Agreement may be amended from time to time by written agreement
signed by Seller, each Buyer and Custodian.

21.

Cumulative Rights

The rights, powers and remedies of Custodian, Seller and each Buyer under this
Custodial Agreement shall be in addition to all rights, powers and remedies
given to Custodian, Seller and such Buyer by virtue of any statute or rule of
law, the Repurchase Agreement or any other agreement, all of which rights,
powers and remedies shall be cumulative and may be exercised successively or
concurrently without impairing Buyers’ security interest in the Collateral.

22.

Binding Upon Successors

All rights of Custodian, Seller and each Buyer under this Custodial Agreement
shall inure to the benefit of Custodian, Seller and each Buyer, respectively and
their successors and permitted assigns, and all obligations of Custodian, Seller
and each Buyer, respectively, shall bind their successors and assigns. Neither
Custodian nor Seller shall assign their respective rights or obligations under
this Custodial Agreement without the prior written consent of Buyers. This
Custodial Agreement may be assigned by any Buyer in whole or in part without the
prior written consent of any other party hereto. The applicable Buyer shall
provide Custodian with notice of any such assignment together with written
acknowledgment that the assignee is assuming, to the extent applicable, all of
the obligations of such Buyer under this Custodial Agreement.

23.

Entire Agreement; Severability

This Custodial Agreement (including the exhibits and annexes hereto) and the
other Transaction Documents contain the entire agreement with respect to the
Collateral among Custodian, Buyers and Seller. If any of the provisions of this
Custodial Agreement shall be held invalid or unenforceable, this Custodial
Agreement shall be construed as if not containing such provisions, and the
rights and obligations of the parties hereto shall be construed and enforced
accordingly.

 

 

25



 


--------------------------------------------------------------------------------

 

 

24.

Execution In Counterparts

This Custodial Agreement may be executed in counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

25.

Tax Reports

Custodian shall not be responsible for the preparation or filing of any reports
or returns relating to federal, state or local income taxes with respect to this
Custodial Agreement, other than in respect of Custodian’s compensation or for
reimbursement of expenses.

26.

Copies of Loan Documents

Upon the request of Seller or Buyers and at the cost and expense of the
requesting party, Custodian shall provide the requesting party with copies of
documents relating to one or more of the Purchased Loans.

27.

Notices

Except as provided herein, any notice required or permitted by this Custodial
Agreement shall be in writing (which may include facsimile transmissions) and
shall be effective and deemed delivered only when received by the party to which
it is sent; provided, however, that a facsimile transmission shall be deemed to
be received when transmitted so long as the transmitting machine has provided an
electronic confirmation (without error message) of such transmission. Any such
notice shall be sent to a party at the address or facsimile transmission number
set forth below:

if to Seller:

AMAC CDO Funding I

 

P.O. Box 309GT

 

Ugland House

South Church Street

George Town

Grand Cayman, Cayman Islands,

Attn: Mr. Alasdair Robertson,

Facsimile: (345) 949 8080

 

 

with copies to:

American Mortgage Acceptance Company

625 Madison Avenue

New York, New York 10022

Attn: Mr. Robert Levy

Facsimile: (212) 751-3550

 

 

 

26



 


--------------------------------------------------------------------------------

 

Paul Hastings Janofsky & Walker LLP

75 E. 55th Street

New York, New York 10022

Attn: Robert J. Grados, Esq.

Facsimile: (212) 230-7830

if to Buyer:

Bank of America, N.A./Banc of America Securities LLC

Mail Code: NC1-027-22-04

Hearst Tower

214 North Tryon Street

Charlotte, NC 28555

Attention: Angie Dugick/Olga Kelly

Facsimile: (704) 386-1094

if to Custodian:

LaSalle Bank National Association

135 South LaSalle St., Suite 1625

Chicago, Illinois 60603

Attention: Savas Apostolakis/Greg Piwowarski

Facsimile: (312) 904-2084/(312) 904-6006

as such address or number may be changed by like notice.

[SIGNATURE PAGE FOLLOWS]

 

27



 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Custodial Agreement was duly executed by the parties
hereto as of the day and year first above written.

 

AMAC CDO FUNDING I,

a Cayman Islands exempted company

 

By: /s/ Robert Levy                                        

Name: Robert Levy

Title: Director

 

BANK OF AMERICA, N.A.

 

By: /s/ Angela E. Dugick                                        

Name: Angela E. Dugick

Title:   Senior Vice President

 

 

BANC OF AMERICA SECURITIES LLC

 

By: /s/ Angela E. Dugick                                        

Name: Angela E. Dugick

Title:   Principal

 

 

LASALLE BANK NATIONAL ASSOCIATION,

as Custodian, Bank and Securities Intermediary

 

By:

/s/ Alyssa C. Stahl                                      

Name: Alyssa C. Stahl

Title: First Vice President

 

 

 

16-1



 

 

 